DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
    Summary
The response filed on 1/21, 2022 has been acknowledged. Claims 51-84 are pending. Claims 51-64 within the species of UL-83 and GM-CSF are considered. Claims 65-84 were withdrawn from consideration. 
Applicants are suggested to amend claims for reflecting the prosecution on the record. 
      Terminal Disclaimers 
The terminal disclaimers filed on 01/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 01/18/2021 has been reviewed and are accepted.
Double Patenting
The rejection of Claims 51-64 on the ground of nonstatutory double patenting as being unpatentable over claims 51-64 of copending Application No. 16,935,813 (reference application) has been removed because the Terminal Disclaimer filed on 01/18/2022 has been approved.
The rejection of Claims 51-64 on the ground of nonstatutory double patenting as being unpatentable over claims 51-84 of copending Application No. 16,937,801 (reference application) has been removed because the Terminal Disclaimer filed on 01/18/2022 has been approved.
The rejection of Claims 51-64 on the ground of nonstatutory double patenting as being unpatentable over claims 51-64 of copending Application No. 16,937,171 (reference application) has been removed . Because the Terminal Disclaimer filed on 01/18/2022 has been approved.
The rejection of Claims 51-64 on the ground of nonstatutory double patenting as being unpatentable over claims 6-8, 19-24, 30-35, 40-45, and 50-55 of U.S. Patent No. 10,632,190 has been removed . Because the Terminal Disclaimer filed on 01/18/2022 has been approved.
The rejecti9on of Claims 51-64 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,425,898B2 has been removed. Because the Terminal Disclaimer filed on 01/18/2022 has been approved.
The rejection of Claims 51, 55, 56 on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,011,835B2 has been removed . Because the Terminal Disclaimer filed on 01/18/2022 has been approved.
The rejection of Claims 51, 55, 56 on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,764,026B2 has been removed. Because the Terminal Disclaimer filed on 01/18/2022 has been approved.
The rejection of Claims 51, 55, 56 on the ground of nonstatutory double patenting as being unpatentable over claim 11 and 22 of U.S. Patent No. 9,974,848B2 has been removed. Because the Terminal Disclaimer filed on 01/18/2022 has been approved.

Claims 51-84 are allowed. 

The following is an examiner’s statement of reasons for allowance: The terminal disclaimers have been accepted and all ODP ejections were overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648